Citation Nr: 1112732	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for the intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the RO.  The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in November 2007.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that the symptomatology associated with his IVDS had increased in severity since his last afforded VA examination.  In the March 2011 Appellant's Brief, his representative requested that the Veteran be afforded another VA examination to evaluate the current severity of his IVDS.  Given this contention and request, in light of the fact that the Veteran last received an examination to evaluate the severity of his IVDS in August 2006, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).

In conjunction with his appeal, the Veteran submitted additional medical reports from various private health care providers.  In the March 4, 2011 Appellant's Brief, his representative waived consideration of the reports by the AMC/RO.  However, as this case is being remanded to the AMC/RO, review of those documents should be undertaken by the AMC/RO as part of the remand process.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his IVDS.  This letter should reflect all appropriate legal guidance.  See  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that recently treated him for his IVDS.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA spine examination to evaluate the current severity of his intervertebral disc syndrome.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Spine Examinations, revised April 20, 2009.  The physician should provide an accurate and fully descriptive assessment of the Veteran's IVDS, to specifically include discussion as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  To that end, the examiner must specifically indicate which of the following paragraphs best describes the degree of impairment caused by the IVDS (i.e., whether over the last 12- month period, the Veteran suffered incapacitating episodes having a total duration of):
     (a)  at least 6 weeks; or
     (b)  at least 4 weeks but less than 6 weeks; or 
     (c)  at least 2 weeks but less than 4 weeks; or 
     (d)  at least one week but less than 2 weeks.
The physician should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above development, the Veteran's claim for a rating in excess of 10 percent for the IVDS should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


